Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
	Claims 1, 15 and 20 are amended.


Formal Drawings
The formal drawings received on 11/21/2019 have been entered.

Response to Arguments
Applicant’s arguments/amendments, filed 12/06/2021 have been fully considered and are persuasive, in regards to the 35 USC 101, abstract idea rejection.  Therefore, the rejection has been withdrawn.
However, Applicant’s arguments/amendments, filed 12/06/2021 are not persuasive, in regards to the 35 USC 103.  Applicant contends that amended language “determining…contextual information…will improve effectiveness of the dating profile” is not taught by Ghosh in view of Bruckner and Devecka (Remarks, pp. 12-13).  However, Devecka teaches the dating network icon system selecting secondary descriptors and secondary or subcategory icons and associated information (i.e. set of contextual information) relating to a user or candidate dating profile element (e.g., a personality trait, dating preference, activity, interest, or other category) which communicates further details relating to the user's preferences and attributes. This body of information may be used by the dating network icon system to enable a user to more accurately and precisely select or identify other users, learn detailed 

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 5-7 recite “a portion” of user or a pet.  Examiner has interpreted this to mean the user or per is part of the picture.  Further clarification is requested.

Applicant’s invention as claimed:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effectiveness” in claims 1, 15 and 20 is a relative term which renders the claim indefinite. The term “effectiveness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recited language within the claim limitation suggests effectiveness would be measured by assisting the user in forming connections, however it is not apparent whether the improving effectiveness are measures than taken to include relevant content (spec 57-61, deciding based on algorithm what content to include) or if improving effectiveness is a post content activity to “suggest” connections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2010/0205211), herein after Ghosh and further in view of Bruckner et al. (US 2019 / 0147760), herein after Bruckner and further in view of Devecka (US 2012/0290978), herein after Devecka.

Regarding claims 1, 15 and 20, 
Ghosh teaches a computer-implemented method comprising: receiving a request to generate a [dating] profile for a user of a community-based [dating] service of a social networking system based on information associated with the user and maintained by the social networking system (see paras. 16 and 30, generating a user profile from suitable fragments of an existing set of profiles and profile-relevant data, in response to a profile request. The profile corpus 108 is preferably comprised of a user-owned and user-controlled collection of the user's profiles, as created and maintained by different services, including Friend of a Friend social networks (i.e. community-based));
accessing information associated with the user and maintained by the social networking system (see paras. 18 and 30, customers' social and life events, data from online calendars, online shopping lists and wish lists, customers' personal information management systems, social network recommendations etc and social network and personal profile, etc. User-driven aggregation tools and/or agents are used to build the profile corpus 108. Profile information stored in the profile corpus);
dating] profile for the user by arranging the set of contextual information and the set of media items within a [dating] interface of the social networking system (see paras. 17-20 and 46, a profile mediator which dynamically builds a user profile for a service. The profile mediator 106 permits the user to selectively filter which profile is, or which of the profile fragments are, included in the user profile further enriching user profiles by using context sensitive “out-of-band” profile data (i.e. contextual information, media items) (e.g. fragments of the user's interactions, preferences and behavior with other services, distributed perhaps across multiple services and touch-points)).
Ghosh fails to teach a set of media items associated with the user.
However, in analogous art Bruckner teaches a set of media items associated with the user (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a set of media items associated with the user as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    

However, in analogous art Devecka teaches dating [profile], [service] (see paras. 52, 65, dating networking system configured to provide an efficient, effective, and enjoyable dating network platform wherein user may clarify, define or refine a user's preferences, traits, or capabilities, relating to a user’s dating profile for the dating network system),
selecting, from the information associated with the user and maintained by the social networking system: a set of contextual information associated with the user by determining that including the set of contextual information in the dating profile will improve an effectiveness of the dating profile at assisting the user in forming dating connections within the community- based  dating service (see para. 67, the dating network icon system selecting secondary descriptors and secondary or subcategory icons and associated information (i.e. set of contextual information) relating to a user or candidate dating profile element (e.g., a personality trait, dating preference, activity, interest, or other category) which communicates further details relating to the user's preferences and attributes. This body of information may be used by the dating network icon system to enable a user to more accurately and precisely select or identify other users, learn detailed preferences and requirements and find their preferred matches quickly (i.e. improve effectiveness…assisting the user in forming data connections)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would see paras. 52 and 65).    


Regarding claim 2, 
Molina teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the information associated with the user and maintained by the social networking system comprises information included in a social networking profile associated with the user (see paras. 38, a user's profile corpus 208 may contain a Facebook.com™ profile, a HomeDepot.com™ profile, an eViter™ profile, and an Amazon.com™ profile).

Regarding claim 3, 
Molina teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the set of contextual information associated with the user comprises at least one of: a homeplace of the user; a place of residence of the user; an employer of the user; a school associated with the user; a relationship status of the user; or a message from the user to participants in the community-based dating service of the social networking system (see para. 42, he profile corpus 108 includes a user-controlled collection of user profiles based on user interactions with a different set of profile requesters, such as those the user has interacted with in the past. The profile fragments stored in the profile corpus 108 represent information about various users, such as: an individual, a business).


Regarding claims 4 and 16, 
Molina teaches the limitations as described in claims 1 and 15 above.
Ghosh modified fails to teach identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object.
However, Bruckner further teaches wherein selecting the set of media items associated with the user comprises: identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object represented within the media item (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    
Regarding claim 8, 
Molina teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity.
However, Bruckner further teaches wherein identifying the at least one object represented within the media item associated with the user comprises: identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    

Regarding claim 9, 
Molina teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach analyzing the media item in accordance with a trained machine learning classification algorithm.
However, Bruckner further teaches wherein identifying the at least one object represented within the media item comprises analyzing the media item in accordance with a trained machine learning classification algorithm  (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include analyzing the media item in accordance with a trained machine learning classification algorithm as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).

Regarding claim 10, 
Molina teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach analyzing the media item in accordance with a trained machine learning classification algorithm.
teaches wherein identifying the at least one object represented within the media item comprises analyzing the media item in accordance with a facial recognition algorithm (see paras. 21, 22 and 27, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile and In addition, the cameras may capture additional optical biometric).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include analyzing the media item in accordance with a facial recognition algorithm as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).

Regarding claims 11 and 17, 
Molina teaches the limitations as described in claims 1 and 15 above.
Ghosh further teaches wherein selecting the set of media items associated with the user comprises: determining that a level of engagement within the social networking system associated with a media item associated with the user is greater than a threshold value (see paras. 34-38, the profile mediator 106 then generates the user profile response based on information learned from the previous interactions (i.e. engagement) wherein the interactions can be measured within a threshold); 
and including the media item in the set of media items based on determining that the level of engagement within the social networking system associated with the media item is greater than the threshold value (see paras. 34-38, the profile mediator 206 will detect that the user's HomeDepot.com™ profile, within the profile corpus 208, is the most relevant (e.g. within a threshold semantic distance)).

Regarding claim 12, 
Molina teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the level of engagement within the social networking system associated with the media item is based on at least one of: a recency of the media item; a number of times users of the social networking system have interacted with the media item; a number of users who have indicated approval of the media item; or whether the user has featured the media item within a profile of the user within social networking system (see paras. 34-38, the profile mediator 106 then generates the user profile response based on information learned from the previous interactions (i.e. engagement)).


Claims 5-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Bruckner and Devecka and further in view of Gokturk et al. (US 2006/0251338), herein after Gokturk.

Regarding claim 5, 
Molina teaches the limitations as described in claim 4 above.

However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user comprises at least a portion of the user (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual Other types of objects that can be detected from object detection processes include animal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the at least one object represented within the media item associated with the user comprises at least a portion of the user as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).    
Regarding claim 6, 
Molina teaches the limitations as described in claim 5 above.
Ghosh modified fails to teach wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person.
However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual Other types of objects that can be detected from object detection processes include animal).
wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).

Regarding claim 7, 
Molina teaches the limitations as described in claim 5 above.
Ghosh modified fails to teach wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user.
However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual Other types of objects that can be detected from object detection processes include animal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).


Regarding claims 13 and 18, 
Molina teaches the limitations as described in claims 1 and 15 above.
Ghosh modified fails to teach presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items.
However, in analogous art Gokturk teaches further comprising presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items (see paras. 65, the general icon 104 may be associated with the subcategory 112 of icons which further define particular dating profile elements related to the generic icon 104 that a user may include in his or her dating profile, such as activity preferences and intensity, a link to other related media (e.g., videos, images ).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information;  as taught in Gokturk.  One would do so for the benefit of define particular dating profile elements related to the generic icon  (see paras. 65).

Regarding claims 14 and 19, 
Molina teaches the limitations as described in claims 13 and 19 above.
Ghosh modified fails to teach the preview interface further comprises a regeneration control; and the computer-implemented method further comprises: receiving, via the regeneration control, a direction to regenerate the dating profile; re-accessing information associated with the user and maintained by the social networking system; selecting, from the information associated with the user and maintained by the social networking system, an additional set of media items associated with the user; and regenerating the dating profile for the user by arranging the additional set of media items within the dating interface of the social networking system.
However, in analogous art Gokturk teaches wherein: the preview interface further comprises a regeneration control; and the computer-implemented method further comprises: receiving, via the regeneration control, a direction to regenerate the dating profile; re-accessing information associated with the user and maintained by the social networking system; selecting, from the information associated with the user and maintained by the social networking system, an additional set of media items associated with the user; and regenerating the dating profile for the user by arranging the additional set of media items within the dating interface of the social networking system (see paras. 123, in an embodiment, a user may routinely and dynamically change his or her profile icons based on their past activity schedule, seasonality, evolving preferences, location, and changing lifestyle. Notifications of these icon profile changes or status changes may be pushed to friends or into the general icon news feed.).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items as taught in Gokturk.  One would do so for the benefit of define particular dating profile elements related to the generic icon  (see paras. 65).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458